Citation Nr: 0535067	
Decision Date: 12/29/05    Archive Date: 01/10/06

DOCKET NO.  01-06 215A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to a rating higher than 10 percent for the 
residuals of the appendectomy.

2. Entitlement to service connection for a hiatal hernia.

3. Entitlement to service connection for hemorrhoids.

4. Entitlement to service connection for diverticulitis.

5. Entitlement to service connection for irritable bowel 
syndrome.

6. Entitlement to service connection for postgastrectomy 
syndrome.



REPRESENTATION

Veteran represented by: Phil Grantham
WITNESSES AT HEARINGS ON APPEAL
Veteran 
ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from November 1940 to April 
1947.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a December 2000 rating decision of the 
Montgomery, Alabama, Department of Veterans' Affairs (VA), 
Regional Office (RO).  

In August 2003, the veteran testified before the undersigned 
Acting Veterans Law Judge.  In February 2004, this case was 
remanded by the Board for additional development.  As the 
requested development has been completed, no further action 
to ensure compliance with the remand directives is required.  
Stegall v. West, 11 Vet. App. 268 (1998).

In July 2005, the RO furnished the veteran a statement of the 
case, addressing the ratings for residuals of cold injury to 
the lower extremities.  As the veteran has not filed a 
substantive appeal as to these issues, the Board does not 
have appellate jurisdiction to review the ratings for the 
residuals of the cold injuries. 

In November 2005, the veteran filed a motion for revision on 
grounds of clear and unmistakable error the September 1957 
Board decision, denying service connection for a 
postoperative hernia, which is addressed in a separate 
decision.




FINDINGS OF FACT

1. The residuals of the appendectomy are a pulling sensation 
in the right lower abdominal quadrant and continuous pain. 

2. A hiatal hernia is not related to service or to service-
connected residuals of the appendectomy. 

3. Hemorrhoids are not currently shown. 

4. Diverticulitis is not related to service or to service-
connected residuals of the appendectomy.

5. Irritable bowel syndrome is not related to service or to 
service-connected residuals of the appendectomy.

6. Postgastrectomy syndrome is not currently shown. 


CONCLUSIONS OF LAW

1. The criteria for a 30 percent rating for the service-
connected residuals of the appendectomy have been met. 
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.7, Diagnostic Code (DC) 7301 (2005).

2. A hiatal hernia was not incurred in or aggravated by 
service, and it is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 
5107(b) (West 2002); 38 C.F.R. § 3.310(a) (2005).

3. Hemorrhoids were not incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002)

4. Diverticulitis was not incurred in or aggravated by 
service, and it is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 
5107(b) (West 2002); 38 C.F.R. § 3.310(a) (2005).

5. Irritable bowel syndrome was not incurred in or aggravated 
by service, and it is not proximately due to or the result of 
a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 
5107(b) (West 2002); 38 C.F.R. § 3.310(a) (2005).

6. Postgastrectomy syndrome was not incurred in or aggravated 
by service. 38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

Duty to Notify 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO. 

In this case, there was no pre-adjudication VCAA notice.  In 
its February 2004 remand, the Board directed the agency of 
original jurisdiction to comply with the VCAA.  The agency of 
original jurisdiction then provided VCAA notice by letters in 
March and October 2004. 

The notices informed the veteran of the evidence needed to 
substantiate the claims: for service connection, namely, 
evidence of an injury, disease, or event causing an injury or 
disease during service; evidence of current disability; and 
evidence of a relationship between the current disability and 
the injury, disease, or event causing an injury or disease 
during service; for secondary service connection, evidence of 
current disability and a relationship between the current 
disability and a service connected disability; and for the 
claim for increase, evidence that the disability had gotten 
worse.  The veteran was also informed that VA would obtain 
service records, VA records, and records from other Federal 
agencies, and that with his authorization VA would assist him 
in obtaining records not in the custody of a Federal agency.  
He was advised to provide any evidence in his possession that 
pertained to the claims.  

Since the VCAA notice came after the initial adjudication, 
the timing of the notice did not comply with the requirement 
that the notice must precede the adjudication.  However the 
action of the agency of original jurisdiction described above 
cured the procedural defect because the veteran had a 
meaningful opportunity to participate effectively in the 
processing of his claim as he had the opportunity to submit 
additional argument and evidence, which he did.  For these 
reasons, the veteran has not been prejudiced by timing of the 
VCAA notice.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

As for content of the VCAA notice, the documents 
substantially comply with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and, of Pelegrini, supra 
(38 C.F.R. § 3.159 notice).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  As there is no indication of the 
existence of additional evidence to substantiate the claims, 
the Board concludes that the duty-to-assist provisions of the 
VCAA have been complied with.

I. Claim for Increase 
1. Residuals of the Appendectomy 

General Policy in Rating 

Disability ratings are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In determining the disability rating, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, that requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2 which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  These requirements for the evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure an accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Factual Background and Analysis

The service medical records disclose that in 1944 veteran had 
an appendectomy. At the time of his discharge from service, 
no residuals were noted.  After service in a September 1952 
rating decision, the RO granted service connection for 
residuals of the appendectomy and assigned a noncompensable 
rating, which remained in effect since then and until the 
veteran filed his current claim for increase in 1999.  In the 
December 2000 rating decision, now on appeal, the RO 
increased the rating to 10 percent. 

In a March 2000, a private physician reported treating the 
veteran for complaints of right lower abdominal pain, which 
was attributed to adhesions.  VA records, dated in 1999, also 
document lower abdominal pain.  

On VA examination in August 2000, the veteran stated that 
about a month after his appendectomy, he was injured when he 
was pinned between two cars, which was not noted in the 
service medical records, and that the appendectomy incision 
was torn open, which later healed.  The pertinent findings 
were a 5 1/2 inch, well healed scar in the right lower 
quadrant, tenderness, and adhesions.  The veteran had 
difficulty getting on and off the examining table because of 
lower abdominal discomfort.  The diagnosis was residual 
scar/adhesions of the appendectomy with tenderness and 
decreased movement due to residual pain.

In October 2001, a private physician reported treating the 
veteran for severe right lower abdominal pain.  

At a hearing in October 2001, the veteran testified about the 
injury he suffered to the lower abdomen when he had been 
pinned between two cars a month after his appendectomy.  He 
stated that he had still experienced a pulling sensation 
whenever he tried to do overhead movements.  

On VA examination in January 2002, the veteran complained of 
constant daily pinching pain.  Generalized abdominal 
tenderness was noted.  The right lower quadrant had a 5.5 
inch, well-healed and faded scar.  There were adhesions under 
the scar.  The diagnosis was appendectomy with adhesions and 
a tender scar.  The examiner stated that the appendectomy may 
cause some pulling sensation with quick position changes.

The veteran has submitted several articles pertaining to the 
definition and causes of adhesions.  

In August 2003, a private physician reported that he had been 
treated the veteran for the past year for right lower 
quadrant complaints related to the appendectomy and 
adhesions.  

In August 2003 at the hearing before the undersigned, the 
veteran's son, who was representing the veteran, stated that 
the veteran had begun to suffer from a pulling sensation as 
early as 1953, and he submitted statements from service 
comrades about the subsequent injury. 

On VA examination in November 2004, the veteran described a 
pulling sensation whenever he tried to do any overhead 
lifting.  The appendectomy scar was noted to be well-healed.  
The diagnosis was chronic right lower quadrant pain secondary 
to adhesions with pulling sensation. 

The RO increased the rating for residuals of the appendectomy 
to 10 percent under DC 7804, pertaining to a painful and 
tender scar.  The record makes it clear that the right lower 
quadrant pain is due to underlying adhesions, resulting from 
the appendectomy, which are more appropriately rated under DC 
7301.

Under DC 7301, a 10 percent rating is warranted for moderate 
adhesions of the peritoneum, manifested by a pulling pain on 
attempting to work or aggravated by movements of the body, or 
for occasional episodes of colic pain, nausea, constipation 
(perhaps alternating with diarrhea), or abdominal distention.  
The criteria for the next higher rating, 30 percent, are 
moderately severe symptoms; partial obstruction manifested by 
delayed motility of barium meal, and less frequent and less 
prolonged periods of pain.  The criteria for 50 percent 
rating are severe symptoms; definite partial obstruction 
shown by X-ray with frequent and prolonged episodes of severe 
colic, distention, nausea or vomiting, following severe 
peritonitis, ruptured appendix, perforated ulcer or operation 
with drainage.

Based on the evidence of record, the Board finds that the 
findings more nearly approximate the criteria for a 30 
percent rating as evidence by a pulling sensation with 
overhead movements and constant pain.  The criteria for a 50 
percent rating are not met in the absence of severe symptoms 
following peritonitis, ruptured appendix, or an operation 
with drainage. 

II. Service Connection 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

In addition, service connection may be granted for a 
disability which is proximately due to or the result of a 
service-connected disability, including the concept of 
aggravation, commonly referred to as secondary service 
connection.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 
439 (1995).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).
2. Hiatal Hernia

The service medical records, including the reports of 
entrance and separation examinations, contain no complaint or 
finding of a hiatal hernia.  

After service, an upper gastrointestinal series first 
documented a hiatal hernia in 1962. 

On VA examination in January 2002, the examiner expressed the 
opinion that the hiatal hernia was not secondary to either 
the appendectomy or any subsequent injury after the 
appendectomy.

A hiatal hernia has not been affirmatively shown to have had 
onset during service, and there is no medical evidence that 
links the post-service diagnosis of a hiatal hernia to 
service. 

In addition, there is no medical evidence that a hiatal 
hernia was caused or aggravated by a service-connected 
disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 
439 (1995).  

As the Board may consider only independent medical evidence 
to support its findings, and as there is no medical evidence 
favorable to the claim of service connection, the 
preponderance of the evidence is against the claim, and the 
benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b). 

3. Hemorrhoids

The service medical records, including the reports of 
entrance and separation examinations, contain no complaint or 
finding of hemorrhoids. 

After service, hemorrhoids were not identified on VA 
examinations in August 2000 and in January 2002.  Moreover, 
one examiner stated that even if hemorrhoids were present, 
hemorrhoids were not secondary to either the appendectomy or 
any injury after the appendectomy.

In the absence of proof of a present disability, there can be 
no valid claim.  And there is no disability to relate as 
secondary to a service-connected disability. 

As the Board may consider only independent medical evidence 
to support its findings, and as there is no medical evidence 
of current disability manifested by hemorrhoids, the 
preponderance of the evidence is against the claim, and the 
benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b).

4. Diverticulitis

The service medical records, including the reports of 
entrance and separation examinations, contain no complaint or 
finding of diverticulitis.

After service in August 1977, a small diverticulum of the 
left colon was found. 

On VA examination in January 2002, the examiner reported that 
in January 1999 a diagnostic study revealed sigmoid 
diverticulosis.  The diagnosis was history of diverticulosis 
and no episode of diverticulitis.  The examiner expressed the 
opinion that diverticulosis was not secondary to the 
appendectomy or any injury after the appendectomy. On VA 
examination in November 2004, history included 
diverticulosis. 

In August 2003, a private physician stated the veteran's left 
lower quadrant pain was most likely related to 
diverticulitis.

There is no evidence that diverticulitis was present during 
service.  After service, a diverticular abnormality was first 
documented in 1977, 30 years after service.  As for 
attributing diverticulitis to service or a service-connected 
disability, there is no such medical evidence, and the VA 
examiner in January 2002 unequivocally stated that 
diverticulitis was not etiologically related to either the 
service-connected appendectomy or any other injury. 

As the Board may consider only independent medical evidence 
to support its findings, and as there is no medical evidence 
of diverticulitis is related to service or a service-
connected disability, the preponderance of the evidence is 
against the claim, and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b).

5. Irritable Bowel Syndrome

The service medical records, including the reports of 
entrance and separation examinations, contain no complaint or 
finding of irritable bowel syndrome.

After service in August 1962, there was evidence of a spastic 
colon.  In December 1962, the diagnosis was gastrointestinal 
dysfunction.  VA records, dated from August to October 1977, 
reveal that the veteran probably had irritable bowel 
syndrome.  In 1995, he had hyperactive bowel sounds, which a 
private physician stated was possibly due to a spastic colon.

On VA examination in January 2002, the examiner expressed the 
opinion that any irritable bowel syndrome was not secondary 
to the service-connected appendectomy or to any injury 
sustained in service.

There is no evidence that irritable bowel syndrome was 
present during service.  After service, symptoms of 
gastrointestinal dysfunction were documented in 1962, 
followed in 1977 by symptoms attributable to irritable bowel 
syndrome.  As for attributing irritable bowel syndrome to a 
service-connected disability, the VA examiner in January 2002 
stated that irritable bowel syndrome was not secondary to the 
service-connected appendectomy or to any injury sustained in 
service. 

As the Board may consider only independent medical evidence 
to support its findings, and as there is no medical evidence 
of irritable bowel syndrome related to service or a service-
connected disability, the preponderance of the evidence is 
against the claim, and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b).

6. Postgastrectomy Syndrome

The service medical records disclose that the veteran was 
treated for acute gastroenteritis in 1942.  Except for the 
appendectomy, there was no other gastrointestinal surgery 
during service.  On separation examination, the abdominal 
viscera were evaluated as normal. 

After service on VA examination in January 2002, the veteran 
denied a history of gastric surgery.  Since no gastric 
surgery had been performed, the examiner stated that the 
veteran did not have postgastrectomy syndrome.

In the absence of proof of a present disability, there can be 
no valid claim.  And there is no disability to relate as 
secondary to a service-connected disability.

As the Board may consider only independent medical evidence 
to support its findings, and as there is no medical evidence 
of current postgastrectomy syndrome, the preponderance of the 
evidence is against the claim, and the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b).

As for the probative weight of the veteran's statements and 
testimony, where as here, the determinative issues involve 
medical causation or a medical diagnosis, competent medical 
evidence is required to support the claims.  The veteran as a 
lay person is not competent to offer an opinion on medical 
causation or a medical diagnosis, and consequently his 
statements and testimony to the extent that he associates the 
post-service diagnoses to service or a service-connected 
disability does not constitute medical evidence.  Grottveit 
v. Brown, 5 Vet.App. 91, 93 (1993).  Therefore, the Board 
must reject the veteran's statements and testimony as 
favorable evidence.


ORDER

A rating of 30 percent for the residuals of the appendectomy 
is granted, subject to the laws and regulations governing the 
award of benefits.

Service connection for a hiatal hernia is denied.

Service connection for hemorrhoids is denied.

Service connection for diverticulitis is denied.

Service connection for irritable bowel syndrome is denied.

Service connection for postgastrectomy syndrome is denied.


____________________________________________
GEORGE E. GUIDO, JR.
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


